DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Image-based construction hazard avoidance system using augmented reality in wearable device”, Automation in Construction, Vol. 83, pp.390-403, August 10, 2017), and further in view of Peterson et al. (US 2018/0134217).
As per claim 1, Kim et al., hereinafter Kim, discloses a method for augmenting a person's current view of a mining vehicle on a mining worksite in real-time, the method comprising:
-    capturing with a camera a stream of pictures of the mining worksite with the camera’s field of view corresponding at least partly to the person’s field of view (Section 3.1 “The vision-based site-monitoring module collects raw image data using a stationary camera, specifically, a closed circuit television (CGTV), and a wearable device”),
-    recognizing at least one mining vehicle in the picture stream by means of image processing (Figure 7, Section 3.3.1 “safety information is produced from the perspective of the worker equipped with a wearable device. It includes the safely level 
-    extracting image data of the mining vehicle from the picture stream (Figure 7 where right-side shows extraction of left-side pictures).
It is noted Kim does not explicitly teach
-    calculating, based on the image data and on preset vehicle risk zone data, at least one risk zone of the mining vehicle adapted to the person's current view of the mining vehicle, and
-    visualizing the risk zone on a person's display such that the person's current view of the mining vehicle is overlaid in real-time with a visualization of the risk zone.
However, this is known in the art as taught by Peterson et al., hereinafter Peteson. Peterson discloses a method of displaying risk zones by calculating the speed of approaching vehicle ([0077]-[0083] [0084]-[0085]) and visualizes (Figure 10A-10C, Figure 11A-11C, Figure 17B; as for the mining vehicle, since Peterson discloses the invention is applicable to vehicles, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to consider extending the application to all kinds of vehicles for the purpose of maximizing its utility). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Peteson into Kim because Kim discloses a method of augmenting a person’s view of a vehicle and Peterson further discloses whether a risk zone about a vehicle could be displayed the purpose of increasing situation awareness. 

-    calculating the risk zone comprises generating at least one geofence (Section 2.1 where a PWS could sound an alert with a predetermined distance),
-    the method is performed by a user wearable device (Section 3.1 where the monitoring module could be a wearable device).
As per claim 3, Kim and Peterson demonstrated all the elements as disclosed in claim 1 and Kim further discloses:
calculating of the risk zone is additionally based on a real-time parameter of the mining vehicle (3.1 where data collected to calculate risk zone are raw image data).
As per claim 4, Kim and Peterson demonstrated all the elements as disclosed in claim 1, and Kim further discloses wherein a position or orientation of the mining vehicle relative to the person is determined, and
-    calculating the risk zone is additionally based on the relative position or orientation (3.1 wherein “The locations of moving objects in the next frame are predicted from their velocity or acceleration using a Kalman filter, A Kalman filter operates on the basis of iteration of location predictions and correction steps ... Key hazard information variables, such as distance between equipment and workers, crowdedness level, and direction of moving objects are derived based on the location of objects"), or
-    an entry of the person into the risk zone is determined based on the relative position and in consequence an alert is automatically given to the person and/or 
As per claim 5, Kim and Peterson demonstrated all the elements as disclosed in claim 1, and Kim further discloses wherein the visualization of the risk zone:
-    is dynamically adapted to changes of the person’s current view or changes of the mining vehicles position relative to the person by recalculation and revisualization of the risk zone (3.1 where multiple objects are tracked using a motion-based object tracking algorithm), or - is interactive, or - depends on at least one of mining vehicle class, look of the mining vehicle, the velocity, or moving direction of the mining vehicle or one of its movable structures.
As per claim 7, Kim and Peterson demonstrated all the elements as disclosed in claim 1, and Kim further discloses 
capturing at least one range image of the mining vehicle, wherein calculating of the risk zone is also based on the at least one range image, specifically adapted to capture a multitude of range images while capturing the picture stream (Figure 7, Section 3.3.1 where safety level, distance information and equipment orientation based on heading direction of the worker are determined by calculation, where the distance information provides range image information).
Claim 8 is a device claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.
Claim 9 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Peterson as applied to claim 1 above, and further in view of Ward et al. (US 6,633,800).
As per claim 6, Kim and Peterson demonstrated all the elements as disclosed in claim 1.
It is noted Kim and Peterson do not explicitly teach visualization on the display of at least one additional information about a parameter of the mining vehicle. However, this is known in the art as taught by Ward et al., hereinafter Ward. Ward discloses a mining vehicle in which parameters relating to the vehicle are displayed (Figure 4; such as oil level, hydraulic pressure, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Ward into Kim and Peterson because Kim and Peterson disclose a method of augmenting a person’s view of a mining vehicle and Ward further discloses additional parameters of the vehicle could be displayed for the purpose of properly operating the vehicle. 
Response to Arguments
The Terminal Disclaimer filed 1/05/2021 has been approved.
Applicant’s arguments, see Argument, filed January 5, 2021, with respect to the rejection(s) of claim(s) 1 under Kim and Herron have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim and further in of Peterson et al. (US 2018/0134217).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                      April 2, 2021